DETAILED ACTION
The following claims are pending in this office action: 1-20
The following claims are amended: 1, 13, and 20
The following claims are new: -
The following claim is cancelled: -
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
Previous Objections Withdrawn
The 35 U.S.C. 112(b) rejections to claims 1-20 are withdrawn based on the amendments. 
RESPONSE TO ARGUMENTS
Applicant’s arguments filed in the amendment filed 05/17/2022 have been fully considered but are moot in view of new grounds of rejection necessitated by amendment. 
Applicant is encouraged to clarify the scope of “specific to the received document” to document characteristics in a document execution environment that does not intersect with document characteristics common in a generic file database/computer as taught by Eisenkot et al. (US Pub. 2020/0351285). 
Applicant notes: Independent claims 1, 13, and 20 are amended to include “applying the trained machine learned model to the detected activity, the trained machine learning model responsively outputting whether the detected activity is representative of malicious behavior specific to the received document and, where the detected activity is representative of malicious behavior, outputting one or more remedial actions specific to the received document that can mitigate the malicious behavior, the one or more remedial actions comprising a candidate action to further edit permissions to manipulate the received document.”  These limitations, and additional amended elements has been mapped to Bui et al. (US Pub. 2018/0239959) and Eisenkot et al. (US Pub. 2020/0351285) below and rejected accordingly.  
Independent claims 13 and 20 are amended in a similar way to claim 1 and are also mapped to Bui et al. (US Pub. 2018/0239959) and Eisenkot et al. (US Pub. 2020/0351285) below and rejected accordingly.  
Dependent claims 2-12 and 14-19 depend on independent claims 1, 13, and 20.  The amended elements in the independent claims have been mapped to Bui et al. (US Pub. 2018/0239959) and Eisenkot et al. (US Pub. 2020/0351285) below, and so any additional features to the dependent claims are rejected accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 10-13, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Admon (US Pub. 2021/0209708) in view of Albero et al. (US Pub. 2021/0029164) (hereinafter “Albero”) in view of Stickle et al. (US Patent No. 11,170,104) (hereinafter “Stickle”) in view of Bui et al. (US Pub. 2018/0239959) (hereinafter “Bui”) and in view of Eisenkot et al. (US Pub. 2020/0351285) (hereinafter “Eisenkot”).

As per claim 1, Admon teaches a method comprising: accessing a training set of information representative of incidents of malicious behavior ([Admon, para. 0048; para. 0135] a training set of information for classifying policy owners as malicious is obtained, by identifying a sequence of policies representing problematic behavior [incidents of malicious behavior] of a malicious entity; malicious behavior taken with respect to modification of a document is taught by Stickle below) in a document execution environment and, ([para. 0057; para. 0068] the policies are used in contract formation and executable forms automated environment) for each of one or more of the incidents, one or more remedial actions taken in response to the malicious behavior ([para. 0020] in response to determining that the entity is malicious based on the problematic behavior, a remedial action is taken to prevent malicious activity) and a resulting measure of mitigation; ([para. 0049] measures of mitigation including sending an alert/notification and blocking the malicious entity is taught)
training a machine learned model based on the accessed training set of information, the machine learned model configured to detect malicious behavior based on activity within the document execution environment; ([Admon, para. 0048; 0135] machine learning is implemented using the training set of information to estimate whether an entity is malicious based on policies implemented by the entity in the environment.  A machine learned model configured to identify remedial actions that can mitigate malicious behavior is taught by Albero below) 
detecting activity within the document execution environment associated with the received document; ([Admon, para. 0128; para. 0130] a first party applies its own conditions and modifications/edits [activity] to the document in the environment.  [Para. 0133-0135] problematic behaviors of the first party based on such activity may be detected.  The detected activity including activity modifying one or more attributes of the received document is taught by Stickle below.  The activity comprising modifying permissions to manipulate the received document is taught by Eisenkot below.)
applying the trained machine learned model to the detected activity to output whether the detected activity is representative of malicious behavior and, where the detected activity is representative of malicious behavior, [to additionally output one or more remedial actions that can mitigate the malicious behavior]; and ([Admon, para. 0135] machine learning is employed to classify problematic usage patterns of policies to determine if such activities are associated with malicious activities; [para. 0042] the problematic conditions are output and identified visually. [Para. 0049] if the activities are representative of malicious behavior, remedial actions are implemented to prevent such malicious activities. Applying a trained machine learned model to additionally output one or more remedial actions that can mitigate the malicious activities taught by Albero below)
providing, to a device of a user, a recommendation to perform the one or more remedial actions. ([Admon, para. 0135; para. 0049] automatic suggestions for modifications, which may be reversed or selected by the user, such as one or more remedial actions, are presented to the user) 
Admon does not clearly teach a machine learned model configured to identify remedial actions that can mitigate malicious behavior; malicious behavior taken with respect to modification of a document; the detected activity including modifying one or more attributes of the received document; receiving another document for electronic signature execution within the document execution environment; the activity comprising modifying permissions to manipulate the received document; applying the trained machine learned model to the detected activity, the trained machine learning model responsively outputting whether the detected activity is representative of malicious behavior specific to the received document and, where the detected activity is representative of malicious behavior, outputting one or more remedial actions specific to the received document that can mitigate the malicious behavior, the one or more remedial actions comprising a candidate action to further edit permissions to manipulate the received document
However, Albero teaches a machine learned model configured to identify remedial actions that can mitigate malicious behavior; ([Albero, para. 0074] a threat alert computing platform may analyze threat intelligence information to identify defense strategies that facilitate effective responses to mitigate a threat.  [Para. 0076] effective responses are determined by applying machine learning models)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Admon with the teachings of Albero to include a machine learned model configured to identify remedial actions that can mitigate malicious behavior.  One of ordinary skill in the art would have been motivated to make this modification because such a technique allows for effective, efficient scalable, fast, reliable, and convenient technical solutions with improving user responses to cyber security threats, as machine learning techniques allows identification of strategic decisions to respond to such a threat. (Albero, para. 0003; para. 0076)
Admon in view of Albero does not clearly teach malicious behavior taken with respect to modification of a document; the detected activity including modifying one or more attributes of the received document; receiving another document for electronic signature execution within the document execution environment; the activity comprising modifying permissions to manipulate the received document; applying the trained machine learned model to the detected activity, the trained machine learning model responsively outputting whether the detected activity is representative of malicious behavior specific to the received document and, where the detected activity is representative of malicious behavior, outputting one or more remedial actions specific to the received document that can mitigate the malicious behavior, the one or more remedial actions comprising a candidate action to further edit permissions to manipulate the received document
However, Stickle teaches malicious behavior taken with respect to modification of a document; and ([Stickle, col. 2, ln. 17-29] file systems may be monitored for determining if any data files have been modified, such modified data caused by a cryptovirus)
the detected activity including modifying one or more attributes of the received document.  ([Stickle, col. 8, ln. 61-66] the attack detection module may apply the machine learning model or anomaly detection algorithm to currently monitored file data, that the data is unexpectedly changed.  [Col. 2, ln. 20-22] a current change may be identified based on changed data for the contents or attributes of files in the file system)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Admon in view of Albero with the teachings of Stickle to include malicious behavior taken with respect to modification of a document; and the detected activity including modifying one or more attributes of the received document.  One of ordinary skill in the art would have been motivated to make this modification because such a machine learning technique allows a customer account of the system to be notified when a group of files or individual file has an unexpected change, and allow for a remedial action based on the attack associated with the unexpected change. (Stickle, col. 3, ln. 33-37; col. 4, ln. 57-61)
Admon in view of Albero and Stickle does not clearly teach receiving another document for electronic signature execution within the document execution environment; the activity comprising modifying permissions to manipulate the received document; applying the trained machine learned model to the detected activity, the trained machine learning model responsively outputting whether the detected activity is representative of malicious behavior specific to the received document and, where the detected activity is representative of malicious behavior, outputting one or more remedial actions specific to the received document that can mitigate the malicious behavior, the one or more remedial actions comprising a candidate action to further edit permissions to manipulate the received document.
However, Bui teaches receiving another document ([Bui, para. 0338] “the system can receive documents prepared in new formats or styles, for example from a new document source, and using learning techniques can effectively extract terms from these received documents”; this is the old document for machine learning) for electronic signature execution within the document execution environment.  ([para. 0252] “a first example task in the final example task is to share final documents for signature”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Admon in view of Albero and Stickle with the teachings of Bui to include receiving another document for electronic signature execution within the document execution environment.  One of ordinary skill in the art would have been motivated to make this modification because advantageously, electronic form and transaction system may be used to automate recurring tasks so as to reduce this complexity and shit it from human operators to automated machines. (Bui, para. 0012)
Admon in view of Albero, Stickle, and Bui does not clearly teach the activity comprising modifying permissions to manipulate the received document; applying the trained machine learned model to the detected activity, the trained machine learning model responsively outputting whether the detected activity is representative of malicious behavior specific to the received document and, where the detected activity is representative of malicious behavior, outputting one or more remedial actions specific to the received document that can mitigate the malicious behavior, the one or more remedial actions comprising a candidate action to further edit permissions to manipulate the received document.
However, Eisenkot teaches the activity comprising modifying permissions to manipulate the received document; ([Eisenkot, Fig. 3b; para. 077] “indicators associated with a file [a received another document as taught by Bui above] access schema which include, for example… multiple local share permissions changed… multiple file access rights changed” [the activity])
applying the trained machine learned model ([Eisenkot, para. 0088] “Step 406 includes calculating a score for the at least one new event based at least in part of on a comparison of the at least new one event to one or more of the baseline models [trained machine learned model) to the detected activity ([para. 0045] an event is associated with a specific schema, i.e. a file access schema that involves changing access rights), the trained machine learning model responsively outputting whether the detected activity is representative of malicious behavior ([para. 0089] “determining that the new event is an anomaly [malicious activity – see para. 0075]”) specific to the received document and ([para. 0075] “Each annotated score defines a single anomaly [malicious behavior] in a specific context in a specific sub-model [received document as the model corresponds to the file schema which includes variables that are specific to the particular file – see for example para. 0047”: the logical date and time of the record/file, para. 0062 the name of the process/file, para. 0064 categories which the target process/file belongs to…etc.]”; examiner interprets malicious activity specific to the received document to broadly mean activity that is determined based on any characteristic of a received file [in this case, access rights]; the specifications are silent to the meaning of “malicious activity specific to the received document”, except para. 0026 of the instant application where the malicious activity corresponds to a characteristic of the document) where the detected activity is representative of malicious behavior, ([para. 0089] “an anomaly is emphasized … in identifying a malicious activity”) outputting one or more remedial actions specific to the received document that can mitigate the malicious behavior, ([para. 0090] “step 412 includes performing one or more remedial actions, such as for example, restricting access of one or more accounts … resetting or limiting permissions associated with a files”; as before, examiner interprets “remedial actions specific to the received document” to broadly to mean any remedial action based on activity corresponding to the malicious behavior [in this case access rights] as specifications state that such a remedy is based on “a change in activity corresponding to the malicious behavior, or based on any other suitable criteria” [see para. 0027 of the instant application]) the one or more remedial actions comprising a candidate action to further edit permissions to manipulate the received document ([para. 0090] “performing one or more remedial actions, such as for example [a candidate action]… resetting or limiting permissions [further edit permissions to manipulate] associated with a file [the received document in view of Eisenkot above])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Admon in view of Albero, Stickle and Bui with the teachings of Eisenkot to include the activity comprising modifying permissions to manipulate the received document; applying the trained machine learned model to the detected activity, the trained machine learning model responsively outputting whether the detected activity is representative of malicious behavior specific to the received document and, where the detected activity is representative of malicious behavior, outputting one or more remedial actions specific to the received document that can mitigate the malicious behavior, the one or more remedial actions comprising a candidate action to further edit permissions to manipulate the received document.  One of ordinary skill in the art would have been motivated to make this modification because such a machine learning technique allows identifying malicious activity of a human actor by eliminating common behaviors from models and emphasizing the importance of an anomaly using multiple different contexts.  (Eisenkot, para. 0094)

As per claim 4, Admon in view of Albero, Stickle, Bui and Eisenkot teaches claim 1.  
Admon also teaches wherein detecting activity associated with the received document comprises: identifying a type of the document; ([Admon, para. 0090] policies associated with problematic behaviors may be associated with a type of document that is identified/extracted with a policies implemented from a contracts database)
accessing a second document of the same type; and ([Admon, para. 0090] a corresponding document may be obtained from the contract database in response to the request)
comparing the document and the second document for variability.  ([Admon, para. 0093] the documents may be compared to determine a normalized representation of the one or more conditions [variability])

As per claim 5, Admon in view of Albero, Stickle, Bui and Eisenkot teaches claim 1.  
Admon also teaches wherein detecting activity associated with the received document comprises identifying changes made to content of the document. 
Admon in view of Albero, Bui and Eisenkot does not clearly teach wherein detecting activity associated with the received document comprises identifying changes made to content of the document.  (However, see para. 0036: a party applying its conditions and policy on a document [detecting an activity] results in an indication [identification] of allowed conditions and ranges of conditions [changes made to the content] on the document.  Also see para. 0135: problematic and malicious modifications to the document are detected)
However, Stickle teaches wherein detecting activity associated with the received document comprises identifying changes made to content of the document. ([Stickle, col. 8, ln. 61-66] the attack detection module may apply the machine learning model or anomaly detection algorithm to currently monitored file data, to identify that the data is unexpectedly changed.  [Col. 2, ln. 20-22] a current change may be identified based on changed data for the contents or attributes of files in the file system)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Admon in view of Albero, Bui and Eisenkot with Stickle for the same reasons as disclosed above.

As per claim 7, Admon in view of Albero, Stickle, Bui and Eisenkot teaches claim 1.   
Admon also teaches wherein detecting activity associated with the received document comprises detecting a deletion of the document or content within the document from the document execution environment. ([Admon, para. 0036] applying a policy results in an indication of one or more conditions to be excluded [deleting the condition].  [Para. 0075] the policy implementer determines whether an element that is required is missing [deleted] in the document.  [Para. 0135] problematic and malicious modifications [changes to the content] of the document are detected)

As per claim 8, Admon in view of Albero, Stickle, Bui and Eisenkot teaches claim 1.   
Admon also teaches wherein the recommendation identifies the document for execution ([Admon, para. 0057] the method used by the environment obtains/identifies a document for execution according to a policy) and a type of the detected activity determined to be malicious. ([Para. 0054; para. 0135] the method used by the environment identifies malicious activity associated with a series of policies)

As per claim 10, Admon in view of Albero, Stickle, Bui and Eisenkot teaches claim 1.   
Admon in view of Stickle, Bui, and Eisenkot does not clearly teach wherein at least one type of detected activity representative of malicious behavior is defined by the user.
However, Albero teaches wherein at least one type of detected activity representative of malicious behavior is defined by the user. ([Albero, para. 0075; para. 0049; para. 0032] types of anticipated [detected] cyber threat activity [activity representative of malicious behavior] is based on cyber threat intelligence including human intelligence and technical intelligence from the enterprise database linked to and/or used by a specific enterprise user [behavior defined by the user])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Admon in view of Stickle, Bui, and Eisenkot with the teachings of Albero to include wherein at least one type of detected activity representative of malicious behavior is defined by the user.  One of ordinary skill in the art would have been motivated to make this modification because such an activity allows the enterprise organization to design customized training programs. (Albero, para. 0076)

As per claim 11, Admon in view of Albero, Stickle, Bui and Eisenkot teaches claim 10.     
Admon also teaches wherein the at least one type of detected activity representative of malicious behavior defined by the user comprises a defined threshold amount of the at least one type of detected activity.  ([Admon, para. 0047] a plurality of policies of an entity is accumulated over time which makes up a consistency rate of non-malicious behavior of a user.  If the consistency rate is below a threshold, the party is determined to be malicious and a remedial action is performed. [Para. 0051] the threshold amount is a limit that is input defined by the user)

As per claim 12, Admon in view of Albero, Stickle, Bui and Eisenkot teaches claim 1.     
Admon also teaches an interface on which the recommendation is displayed, the interface comprising: ([Admon, para. 0061] a graphical user interface upon which outcomes of applying outputs [rules, preferences, limits or the like– see para. 0051] is displayed)
for each of the identified remedial actions, an interface element that, when selected by the user, causes the remedial action to be performed. ([Admon, para. 0136; para. 0047] a user is able to reverse such modification, select a different suggestion, view scores of different suggestions, or the like, such as a remedial action with a score value)

As per claim 13, Admon teaches a non-transitory computer readable storage medium comprising computer executable code that when executed by one or more processors causes the one or more processors to perform operations. ([Admon, para. 0024] a non-transitory computer-readable storage medium retaining program instructions, which program instructions when read by a processor cause the processor to perform a series of steps is disclosed)
The methods performed by the non-transitory computer readable storage medium has language that is identical or substantially similar to the steps performed by the method of claim 1, and thus is rejected with the same rational applied against claim 1.  

As per claim 15, the claim language is identical or substantially similar to that of claim 5. Therefore, it is rejected under the same rationale applied to claim 5.

As per claim 18, the claim language is identical or substantially similar to that of claim 4. Therefore, it is rejected under the same rationale applied to claim 10.

As per claim 19, the claim language is identical or substantially similar to that of claim 4. Therefore, it is rejected under the same rationale applied to claim 11.

As per claim 20, Admon teaches a computer system comprising: one or more processors; and ([Admon, para. 0025] a system comprising one or more processors is disclosed)
a non-transitory computer readable storage medium comprising computer executable code that when executed by one or more processors causes the one or more processors to perform operations. ([Admon, para. 0024] a non-transitory computer-readable storage medium retaining program instructions, which program instructions when read by a processor cause the processor to perform a series of steps is disclosed)
The operations performed by the computer system has language that is identical or substantially similar to the steps performed by the method of claim 1, and thus is rejected with the same rational applied against claim 1.  

Claims 2-3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Admon in view of Albero, Stickle, Bui and Eisenkot as applied to claim 1 above and further in view of Bartley et al. (US Pub. 2016/0179776) (hereinafter “Bartley”).

As per claim 2, Admon in view of Albero, Stickle, Bui and Eisenkot teaches claim 1.  
Admon in view of Albero, Stickle, Bui and Eisenkot does not clearly teach wherein detecting activity associated with the received document comprises: identifying a party that created the document for execution; detecting an access to the document by a second party; detecting an execution of the document by the second party; and determining a time of the execution.
However, Bartley teaches wherein detecting activity associated with the received document comprises: identifying a party that created the document for execution; ([Bartley, para. 0153] the website engine manages [detects] all transaction activity in concert with the document management engine [associated with the received document].  [Para. 0215] a party to a transaction includes a designated “document preparer” party that creates a document for execution.  [Para. 0291-292] parties to a transaction are identified by, for example URLs, IP address information, names, login information or other methods if identification)
detecting an access to the document by a second party; ([Bartley, para. 0292] parties accessing the transaction requirement, including a second user, is detected and stored)
detecting an execution of the document by the second party; and ([Bartley, para. 0315] the website engine by the RSEE determines and records when the signatory has applied their signature to the document)
determining a time of the execution. ([Bartley, para. 0447] the date time and identity of all parties to the transaction can be determined, recorded and stored together with the executed document)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Admon in view of Albero, Stickle, Bui and Eisenkot with the teachings of Bartley to include teach wherein detecting activity associated with the received document comprises: identifying a party that created the document for execution; detecting an access to the document by a second party; detecting an execution of the document by the second party; and determining a time of the execution.  One of ordinary skill in the art would have been motivated to make this modification because such a technique can allow for a validation security technique which can prevent a party that attempts to make unauthorized access to a transaction environment from accessing the environment. (Bartley, para. 0305)

As per claim 3, Admon in view of Albero, Stickle, Bui and Eisenkot and further in view of Bartley teaches claim 2. 
Admon in view of Albero, Stickle, Bui and Eisenkot does not clearly teach wherein the detected activity associated with the received document further comprises:  determining a geographic location associated with the detected access of the document by the second party; or determining a geographic location associated with the detected execution of the document by the second party.
However, Bartley teaches wherein the detected activity associated with the received document further comprises: determining a geographic location associated with the detected access of the document by the second party; or ([Bartley, para. 0153] the website engine manages [detects] all transaction activity in concert with the document management engine [associated with the received document].  [Para. 0333] The system requires input by a user that includes input of information such as a physical address city, state, zip code, country, location coordinates: location from which they are accessing the system) 
determining a geographic location associated with the detected execution of the document by the second party. ([Bartley, para. 0447] the location of all parties to the signing transaction is determined and stored by the system)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Admon in view of Albero, Stickle, Bui and Eisenkot with Bartley for the same reasons as disclosed above.

As per claim 14, the claim language is identical or substantially similar to that of claim 2. Therefore, it is rejected under the same rationale applied to claim 2.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Admon in view of Albero, Stickle, Bui and Eisenkot as applied to claim 1 above and further in view of Gonser et al. (US Pub. 2013/0254111) (hereinafter “Gonser”).

As per claim 6, Admon in view of Albero, Stickle, Bui and Eisenkot teaches claim 1.  
Admon in view of Albero, Stickle, Bui and Eisenkot does not clearly teach wherein the detected activity associated with the received document comprises: identifying a payment associated with an execution of the document; and identifying an amount of the payment.
However, Gonser teaches wherein the detected activity associated with the received document comprises: identifying a payment associated with an execution of the document; and ([Gonser, para. 0010] the electronic signature system, upon detecting the signing/payment process, securely stores [identifies] information related to the signing process including the payment data associated with the signer’s document)
identifying an amount of the payment. ([Gonser, para. 0011] the system identifies one or more payment fiends that lists a payment amount determined at the time which the signer signs the document and authorizes the corresponding payment) 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Admon in view of Albero, Stickle, Bui and Eisenkot with the teachings of Gonser to include wherein the detected activity associated with the received document comprises: identifying a payment associated with an execution of the document; and identifying an amount of the payment.  One of ordinary skill in the art would have been motivated to make this modification because such a technique merges payment processing with execution of documents in a secure online environment which delivers a dramatic improvement in security, control and added convenience for the customer. (Gonser, para. 0012)

As per claim 16, the claim language is identical or substantially similar to that of claim 6. Therefore, it is rejected under the same rationale applied to claim 6.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Admon in view of Albero, Stickle, Bui and Eisenkot as applied to claim 1 above and further in view of Barlety and Jadav et al. (US Pub. 2020/0322351) (hereinafter “Jadav”).

As per claim 9, Admon in view of Albero, Stickle, Bui and Eisenkot teaches claim 1.  
Admon also teaches wherein the identified remedial actions comprise at least one of: limiting access to the document within the document execution environment. ([Admon, para. 0049] a remedial action that may be taken includes blocking the first entity from having access to the software or program that allows participation in automated document negotiations. [Examiner interprets the phrase “at least one of” to mean that only one limitation needs to be present, however, all three limitations are mapped for the purpose of compact prosecution]
Admon in view of Albero, Stickle, Bui and Eisenkot does not clearly teach wherein the identified remedial actions comprise: providing the document for execution to additional signatories; and wherein the identified remedial actions comprise: providing the document for execution to additional signatories.  
However, Barley teaches wherein the identified remedial actions comprise: providing the document for execution to additional signatories.  ([Barley, para. 0094] signatures from a plurality of signatories [additional signatories] may be determined to be required for a fully executed and complete version of the document.  [Para. 0106] Maintenance within an execution environment [a remedial action] can include requiring additional signatures to be performed by one or more signatories)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Admon in view of Albero, Stickle, Bui and Eisenkot with the teachings of Barley to include wherein the identified remedial actions comprise: providing the document for execution to additional signatories.  One of ordinary skill in the art would have been motivated to make this modification because decisions may be made to terminate an established transaction or transaction environment when one party is negotiation in “bad-faith”, but additional signatory capacity and responsibility enables designation of additional parties that may be responsible for the execution of documents. (Bartley, para. 0217, para. 0410)
Admon in view of Albero, Stickle, Bui and Eisenkot and further in view of Barley does not clearly teach wherein the identified remedial actions comprise: providing the document for execution to additional signatories.  
However, Jadav teaches in response to detecting a deletion of the document for execution, restoring the document within the document execution environment; ([Jadav, para. 0141; para. 0155] in response to determining a threat of removing [detecting a deletion] a base document and or attachments, the verifying party can receive/revert to the most recent version from the authoritative source and verify the signatures)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Admon in view of Albero, Stickle, Bui and Eisenkot and further in view of Barley with the teachings of Jadav to include in response to detecting a deletion of the document for execution, restoring the document within the document execution environment.  One of ordinary skill in the art would have been motivated to make this modification because such a remediation measure resolves the threat of removal of base document or attachments while still allowing the structural integrity of the document or attachments. (Jadav, para. 0153)

As per claim 17, the claim language is identical or substantially similar to that of claim 9. Therefore, it is rejected under the same rationale applied to claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koenig et al. (US Pub. 2020/0311646) discloses receiving a document for electronic signing where analysis of historic data, external data and other data is used to determine malicious behavior, and permissions for editing said document is verified.   
Gupta et al. (US Pub. 2021/0029170) discloses a trusted execution environment where executing malicious operations includes changing file permissions, and patches are loaded to remedy the issue.  
Rippert, Jr. et al. (US Patent No. 8,607,353) discloses receiving documents and assessing a threat based on the received document that the access pattern is identified to be a possible security breach at one or more clients.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493